IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                         )
                                           )
          v.                               )         I.D. No. 1304013732
                                           )
JESSIE THOMAS,                             )
                                           )
          Defendant.                       )

                            Date Submitted:    December 8, 2020
                            Date Decided:      February 1, 2021

                                       ORDER

          Upon consideration of Defendant’s Motion for Modification of Sentence (the

“Motion”),1 Superior Court Criminal Rule 35, statutory and decisional law, and the

record in this case, IT APPEARS THAT:

          1.    On February 27, 2014, a jury convicted Defendant of Possession of a

Firearm by a Person Prohibited (“PFBPP”), Carrying a Concealed Deadly Weapon

(“CCDW”), and Possession of Ammunition by a Person Prohibited (“PABPP”).2

          2.    On August 28, 2014, the Court sentenced Defendant as follows: for

PFBPP, 5 years at Level V; for CCDW, 8 years at Level V, suspended after 1 year

at Level V, for 6 months at Level IV (DOC Discretion), followed by 18 months at

Level III, hold at Level V until space is available at Level IV (DOC Discretion); and



1
    D.I. 61.
2
    D.I. 32.
for PABPP, 8 years at Level V, suspended for 1 year at Level III.3 The Supreme

Court affirmed Defendant’s conviction on May 8, 2015.4

       3.     On May 29, 2015, Defendant filed a Motion for Postconviction Relief,

which the Court denied on September 8, 2015.5 On February 22, 2016, Defendant

filed a second Motion for Postconviction Relief, which the Court summarily

dismissed on May 3, 2016.6 The Supreme Court affirmed this decision on November

7, 2016.7

       4.     On December 8, 2020, Defendant filed the instant Motion for

Modification of Sentence.8 In his Motion, Defendant claims that the prison officials

and medical staff at Howard R. Young Correctional Institute are mismanaging the

spread of COVID-19 in the prison.9 Defendant also writes that he himself has tested

positive for COVID-19 and is not receiving adequate medical attention.10 Defendant

understands that he will begin serving the one-year Level V portion of his CCDW

sentence in April 2021.11 He asks the Court to modify that portion of his sentence

to Level IV (Home Confinement).12


3
  D.I. 35.
4
  See generally Thomas v. State, 2015 WL 2169288 (Del. May 8, 2015).
5
  D.I. 45, 48.
6
  D.I. 49, 52.
7
  See generally Thomas v. State, 2016 WL 6609166 (Del. Nov. 7, 2016).
8
  D.I. 61.
9
  Id.
10
   Id.
11
   Id.
12
   Id.
                                             2
       5.     Superior Court Criminal Rule 35(b) governs the modification and

reduction of sentences.13 Pursuant to Rule 35(b), a motion to modify a sentence of

imprisonment must be filed no later than 90 days after the sentence is imposed.14

The Court may consider an untimely motion only if the defendant shows

“extraordinary circumstances” or the Department of Correction (“DOC”) files an

application for good cause shown pursuant to 11 Del. C. § 4217.15

       6.     Here, Defendant’s Motion is time barred. Defendant was sentenced on

August 28, 2014, and Defendant filed the instant Motion on December 8, 2020. The

DOC has not filed an application for good cause shown, so Defendant cannot avail

himself of that exception. In addition, Defendant has not shown “extraordinary

circumstances” that would warrant modifying his sentence. The Delaware Supreme

Court has concluded that the argument “that a diagnosis of COVID-19 establishes

extraordinary circumstances” is “without merit.”16 If Defendant believes that his

“specific individual medical condition warrant[s] sentence modification, an

application by DOC under § 4217 is the proper vehicle to deliver such relief.”17




13
   Super. Ct. Crim. R. 35(b).
14
   Id.
15
   Id.
16
   Williams v. State, 2020 WL 7311325, at *1 (Del. Dec. 10, 2020) (citation omitted).
17
   Id. (citing Johnson v. State, 2020 WL 5626231, at *2 (Del. Sept. 18, 2020)).
                                               3
      7.    The Court finds that Defendant’s sentence is appropriate for all of the

reasons stated at the time of sentencing. No additional information has been

provided to the Court that would warrant a modification of Defendant’s sentence.

      NOW, THEREFORE, IT IS ORDERED that Defendant’s Motion for

Modification of Sentence is DENIED.

                                                  Jan R. Jurden
                                            Jan R. Jurden, President Judge


Original to Prothonotary

cc:   Jessie Thomas (SBI# 00476241)
      A.J. Roop (DAG)




                                        4